Dear Ms. Johnson:
The New Orleans City Council has requested an Attorney General's opinion regarding the law applicable to the closure of a hospital by the LSU Health Sciences Center at New Orleans. Pursuant to La.R.S.17:1519.2B(1), the LSU Health Sciences Center-New Orleans is responsible for certain hospitals, including all programs and facilities thereof, including the Medical Center of Louisiana at New Orleans1 In answer to your question, La.R.S. 17:1519.3B provides with respect to hospitals operated by the LSU Health Sciences Center at New Orleans:
  No hospital nor any emergency room may be closed without legislative approval. Such approval may be granted by the legislature either by concurrent resolution or by appropriate action in the General Appropriation Act.
In the event LSU Health Sciences Center at New Orleans was to close Charity Hospital, it must do so in compliance with R.S. 17:1519.3B.
Trusting this adequately responds to your request, we remain
  Yours very truly,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  BY:__________________________
 KENNETH L. ROCHE, III
 Assistant Attorney General
  CCF, JR/KLR, III/crt
1 "Medical Center of Louisiana at New Orleans" means Charity Hospital and the Medical Center of Louisiana at New Orleans including University Hospital at New Orleans. La.R.S. 17:1519.1(11)